NO. 07-03-0009-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                   MARCH 31, 2004

                         ______________________________


                        JASON MARK JOHNSON, APPELLANT

                                            v.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

              FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                   NO. B 14310-0201; HON. ED SELF, PRESIDING

                        _______________________________

Before QUINN and REAVIS, JJ., and BOYD, S.J.1


                               MEMORANDUM OPINION


      On May 28, 2002, upon his guilty plea and the receipt of testimony, appellant Jason

Mark Johnson was found guilty of the offense of possession of methamphetamine, a

controlled substance. Pursuant to a plea bargain, the trial court deferred adjudication of

the offense, placed appellant under community supervision for a period of one year, and


      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2004).
assessed a fine of $500. On November 19, 2002, the trial court adjudicated appellant’s

guilt and sentenced him to serve one and one-half years confinement in the State Jail

Division of the Texas Department of Criminal Justice. Appellant gave timely notice of

appeal.


       Appellant’s attorney has now filed an Anders brief with this court in which he states

he has thoroughly examined the trial record and determined the appeal is without merit.

See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v.

State, 573 S.W.2d 807 (Tex. Crim. App. 1978). In the brief, counsel discusses two points

on appeal and concludes that neither of the points present reversible error. We have also

been furnished with a copy of his letter to appellant forwarding a copy of the brief and

advising appellant of his right to file a pro se brief. Counsel has additionally requested that

he be permitted to withdraw. Neither appellant nor the State has filed a brief.


       Before allowing counsel to withdraw, we must first satisfy ourselves that the attorney

has provided the client with a diligent and thorough search of the record for any arguable

claim that might support the client’s appeal, and then we must determine whether counsel

has properly concluded that the appeal is frivolous. See McCoy v. Court of Appeals of

Wisconsin, 486 U.S. 429, 442, 108 S. Ct. 1895, 100 L. Ed. 2d 440 (1988). Counsel lists his

two arguable points as: (1) whether there is legally and factually sufficient evidence for the

trial court to find appellant violated the terms and conditions of his community supervision;

and 2) whether the confusion over the range of punishment and the degree of felony of the

offense constitutes reversible error.



                                              2
       We have made an independent examination of the record, including appellant’s

written stipulation that the allegations contained in the application to revoke his community

supervision “are true and correct.” See Penson v. Ohio, 488 U.S.75, 82-83, 109 S. Ct. 346,

102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).

We have found no grounds for reversal and agree with counsel that the appeal is without

merit and is frivolous. Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).


       Accordingly, counsel’s request to withdraw is granted and the judgment of the trial

court is affirmed.


                                                  John T. Boyd
                                                  Senior Justice

Do not publish.




                                             3